DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Claim Rejections - 35 USC § 102
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
            A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) [20] is/are rejected under 35 U.S.C. 102 (a2)  as being anticipated  by Jin (US. 2020/0279881).

Reclaim 20, Jin discloses Imaging circuitry (see figs. 3 and 5), comprising: an array of pixels configured to image a scene (see  figs. 2 and 5); and distance measurement circuitry coupled to a selected subset of pixels in the array of pixels (see fig. 5 and ¶0065,  is a schematic plan view illustrating a depth pixel array of an image sensor according to an embodiment of the inventive concept. FIG. 6 is a plan view illustrating a depth pixel array of an image sensor according to an embodiment of the inventive concept) , wherein the distance measurement circuitry is configured to detect a signal change from the selected subset of pixels in response to the selected subset of pixels receiving a photon within a photon acquisition time slot having a leading edge triggered by a first switch toggling in the distance measurement circuitry and a trailing edge triggered by a second switch toggling in the distance measurement circuitry (see ¶.0105, In each unit pixel P1-P4, a first photo control signal PGA_0, which is synchronized with the optical signal EL (e.g., see FIG. 1) provided to the object O (e.g., see FIG. 1), may be applied to the first photogate electrode PGA, and a third photo control signal PGC_180, which has a phase difference of 180° with respect to the first photo control signal PGA_0,[a 90 and 180 phase difference  constitutes a signal  a trailing and a leading edge as depicted in fig. 9 for example).

                                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim(s) [1, 4, 7 and 11]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US. 2020393549) in view of  Iwasaki (us. 2011/0235017)


Reclaim 1, Jin discloses  Imaging circuitry (see figs. 1A and 2A), comprising: a first pixel having a first source follower transistor with a first source follower drain terminal (see P1SF1 and the associated drain terminal as depicted in fig. 2A); a second pixel having a second source follower transistor with a second source follower drain terminal (see p2, Sf2 and the associated drain terminal); and time-of-flight (TOF) measurement circuitry selectively coupled to the first and second pixels (see SE1 and SE2 as depicted in fig. 2A and ¶0022, the pixel PX may be also referred to as a “ToF pixel”), wherein the TOF measurement circuitry is configured to determine a distance to an external object by sensing a change 
 
Jin discloses  wherein the TOF measurement circuitry is configured to determine a distance to an external object by sensing a change in 

 Nonetheless  in the same field of endeavor Iwasaki discloses  a solid-state imaging device as Jin (see for example Iwasaki fig. 4). Iwasaki further discloses TOF measurement circuitry is configured to determine a distance to an external object by sensing a change in current (see ¶¶0116 and 0252, The signal current accumulation section accumulates the signal current obtained by the photoreception section. The signal accumulated by the signal current accumulation section is used to calculate the distance to the target). 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Jin before the effective filling date of the claimed invention by the teachings of  Iwasaki since this would enhance  a usability of Jin’s device or enhance the accuracy of  the measured distance.

 Reclaim 4, Jinas modified   discloses  The imaging circuitry of claim 1, wherein the TOF measurement circuitry comprises: an integrating circuit configured to generate an output voltage based on the change in current at the first and second source follower drain terminals (see Jin ¶0032, For example, a voltage level difference between the output signals OUT1 and OUT2 may indicate a distance between the electronic device 100 and an object., [it is the examiner’s position that the voltage level  difference is also reflects current level difference).

Reclaim 7,  Jin  as modified further discloses wherein the TOF measurement circuitry further comprises: a time-to-digital converter (TDC) configured to receive the output voltage from the integrating circuit (see Jin 124 fig. 1).

Reclaim 11,  Jin as modified  further discloses, wherein the first and second pixels are coupled to a first column line (see Jin figs.1 and 2, examiner is referring the pixel located in the first column as depicted in fig. 1) , the imaging circuitry further comprising: a third pixel having a third source follower transistor with a third source follower drain terminal ( see Jin fig. 2A and ¶¶0028-0029, FIG. 2A illustrates a circuit diagram of a pixel of FIG. 1, [the other pixel in the pixel array 121]); and a fourth pixel having a fourth source follower transistor with a fourth source follower drain terminal, wherein the third and fourth pixels are coupled to a second column line (see Jin fig. 2A and ¶¶0028-0029, FIG. 2A illustrates a circuit diagram of a pixel of FIG. 1, [the other  of  pixel in the pixel array 121]), and wherein the TOF measurement circuitry is further configured to sense a change in current at the third and fourth source follower drain terminals (see ¶0033, a voltage level difference between the output signals OUT1 and OUT2 may indicate a distance between the electronic device 100 and an object.[ which implies a change in the current as well as depicted in fig. 2A, since it represents a pixel structure of the pixel array 121 of fig.1 as described in ¶¶0028 and 0029]).


                                             Allowable Subject Matter
5. Claims [15-19] are  allowed.
6.  Reclaim [15] none of the prior art on the record either alone or in combination teaches or reasonably suggests:  A method of operating imaging circuitry, comprising:  using an integrating circuit coupled to the source follower drain terminal to sense a change in current at the source follower drain terminal; using the integrating circuit to generate an output voltage in response to sensing the change in current at the source follower drain terminal; and using the output voltage to compute a time of arrival of the photon to determine a distance between the imaging circuitry and an external object; in conjunction with the other limitation of the claim.
 
7. Claims [16-19] are allowed due to their direct or indirect dependency on claim 15.


8. Claims [2-3, 5-6, 8-10, and 20-21] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698